DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 8 and 10 recite, "a computer program”  said language fails to disclose that said program includes one or more hardware components and is not merely software. For claim 8 a “processing unit” is not considered to be hardware. For claim 10 is also unclear as to how carrier can be a computer readable storage medium. Thus, as evidenced by Applicant’s specification, it appears that said claims, taken as a whole, read on computer listings per se. 
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pat. No. 9,552,648 B1) in view of Gubbi Lakshminarashimha et al. (US Pub. No. 2018/0268247 A1).
Regarding claim 1, Zhang discloses, a computer implemented method for associating proposal regions representing objects in a video comprising subsequent frames, the method comprising: 
obtaining first object proposal region information of a previous frame, determining second object proposal region information of a current frame, (See Zhang 6:64-7:2, “The bounding boxes (i.e., detection boxes) of these detected blobs are the output of the MogS component (FIG. 1, element 100), and they indicate the objects detected by the MogS component (FIG. 1, element 100). The bounding boxes are used in the following EKF component (FIG. 1, element 102) for object tracking purposes.”
Further see Zhang 6:9-11, “The MogS component's 100 frame-by-frame detection serves as the evidence of moving objects' locations in the EKF component 102.”)
wherein the first and second object proposal region information are at least indicative of an appearance measure, a spatial location, associating objects in the video by at least associating a first set of object proposal regions of the previous frame to a second set of object proposal regions of the current frame, wherein the object proposal regions are associated using distance measures calculated based on the appearance measures, the spatial locations 
100 processes the input video 104 as described above. To address the above issues due to incorrect observations, in a first step 200, the controller 116 first calculates the spatial distance d between each bounding box detected by the MogS component 100 and the final tracked object's bounding box in the previous frame.”
Further see Zhang 9:59-65, “In a second step 202, the controller 116 calculates a dissimilarity metric diff between the predicted object (i.e., the image enclosed by the bounding box detected by the MogS component 100) and its historical template(s) stored in a template database 204. The historical template is the object's image inside its bounding box that was tracked previously.” Further see Zhang 12:14-17, “When tracking goes along, the historical template database 204 may be updated so as to take into account the appearance change of the object.”
Further see Zhang 10:55-58, “Once the spatial distance d (FIG. 2, element 200) and the dissimilarity metric diff (FIG. 2, element 202) are calculated, the two measurements are merged by a linear combination to generate a new combined dissimilarity measure D.”)
	Zhang discloses the above limitations but he fails to disclose the following limitations.
However Gubbi discloses, and a detection probability of each object proposal region of the respective frame, wherein the object proposal regions are associated using distance measures calculated based on and the detection probabilities.  (See Gubbi ¶27, “In the preferred embodiment, the difference between at least two registered saliency maps of consecutive images is estimated by converting saliency values into 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the computing the difference between probabilities of regions in consecutive frames as suggested by Gubbi to Zhang’s tracking regions between frames using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to determine changes between frames.

Regarding claim 7, Zhang and Gubbi disclose, a computer configured to perform the method according to claim 1.  (See Zhang 13:1-4, “An example of a computer system 500 in accordance with one aspect is shown in FIG. 5. The computer system 500 is configured to perform calculations, processes, operations, and/or functions associated with a program or algorithm.”)

Regarding claim 8, Zhang and Gubbi disclose, a computer program comprising computer-executable instructions for causing a computer, when the computer-executable instructions are executed on a processing unit comprised in the computer, to perform any of the method steps according to claim 1. (See Zhang 13:4-11, “In one 500. When executed, the instructions cause the computer system 500 to perform specific actions and exhibit specific behavior, such as described herein.”)

Regarding claim 9, Zhang and Gubbi disclose, s computer program product comprising a computer-readable storage medium, the computer-readable storage medium having the computer program according to claim 8 embodied therein. (See Zhang 13:22-28, “The computer system 500 further may include a non-volatile memory unit 508 (e.g., read-only memory (“ROM”), programmable ROM (“PROM”), erasable programmable ROM (“EPROM”), electrically erasable programmable ROM “EEPROM”), flash memory, etc.) coupled with the address/data bus 502, wherein the non-volatile memory unit 508 is configured to store static information and instructions for the processor 504.”)

Regarding claim 10, Zhang and Gubbi disclose, a carrier containing the computer program according to claim 8, wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium. (See Zhang 14:49-52, “However, as mentioned previously, the computer program product generally represents computer readable code (i.e., instruction means or instructions) stored on any compatible non-transitory computer readable medium.”)


	Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the method according to claim 1, wherein associating objects in the video further comprises: mapping a first set of object proposal regions of the previous frame to a second set of object proposal regions of the current frame based on minimum distances of the distance measures, adapting the detection probability of each mapped object proposal region of the current frame, detecting objects of the current frame by determining mapped object proposal regions of the current frame having a detection probability above a threshold. (The disclosed prior art of record fails to disclose the limitations of this claim.)
Regarding claims 3-6, these claims are objected to since they depend from objected to claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662